FILED
                             NOT FOR PUBLICATION                            JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSMI ELMER DE LEON                               No. 07-73752
MAZARIEGOS,
                                                 Agency No. A098-161-912
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Osmi Elmer De Leon Mazariegos, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen. Perez

v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). We deny the petition for review.

      The BIA acted within its broad discretion in determining the evidence was

insufficient to establish changed country conditions in Guatemala. See Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      Furthermore, the BIA did not abuse its discretion in denying the motion to

reopen where the new evidence De Leon Mazariegos presented with his motion

did not support prima facie eligibility for cancellation of removal. See Fernandez

v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006).

      De Leon Mazariegos’ contention that the BIA failed to consider all the

evidence submitted with the motion fails, because he has not overcome the

presumption that the BIA reviewed the record. See id. at 603.

      De Leon Mazariegos’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73752